                                                Page 708
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION


In the Matter of:              )
                               )   File No. HO-12718-A
TRADING IN THE SECURITIES OF   )
LIGAND PHARMACEUTICALS, INC.   )


WITNESS:   Gregory Lemelson
PAGES:     708 through 1009
PLACE:     Securities and Exchange Commission
           100 F Street, NE
           Washington, D.C.
DATE:      Friday, July 22, 2016


    The above-entitled matter came on for hearing,
pursuant to notice, at 9:15 a.m.




         Diversified Reporting Services, Inc.
                (202) 467-9200
                                                  Page 709
1    APPEARANCES:
2
3    On behalf of the Securities and Exchange Commission:
4       VIRGINIA M. ROSADO DESILETS, ESQ.
5       JEFFREY FINNELL, ESQ.
6       SONIA TORRICO, ESQ.
7       Securities and Exchange Commission
8       Division of Enforcement
9       100 F Street Northeast
10      Washington, D.C. 20549
11      (202) 5510-4955
12
13   On behalf of the Witness:
14      DOUGLAS F. MacLEAN, ESQ.
15      Armor Compliance
16      22 Batterymarch Street
17      Boston, Massachusetts 02109
18      (617) 501-2055
19
20   ALSO PRESENT:
21      LUCY GAUTHIER, Intern
22
23
24
25
                                                 Page 710
1                            C O N T E N T S
2
3    WITNESS                                   EXAMINATION
4    Gregory Lemelson                            712
5
6    EXHIBITS       DESCRIPTION                IDENTIFIED
7              50   Agreement                    721
8              51   Form S-1                     722
9              52   Excel Document               794
10             53   Form 8-K                     826
11             55   E-mail                       851
12             56   Spreadsheet                  854
13             57   E-mail                       903
14             58   E-mail                       913
15             59   E-mail                       915
16             61   E-mail                       931
17             62   Correspondence               937
18             63   E-mail                       958
19             64   Article                      968
20             65   Response                     969
21             66   Response                     970
22             67   Article                      974
23
24
25
                                                 Page 711
1                    C O N T E N T S (CONT.)
2
3    EXHIBITS    DESCRIPTION                   IDENTIFIED
4           68   Article                         975
5           69   Press Release                   989
6           70   E-mail                         1001
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                      Page 712
1                        P R O C E E D I N G S
2                MS. DESILETS:   Going back on the record at
3    9:15 a.m.
4    Whereupon,
5                        GREGORY LEMELSON
6    was recalled as a witness and, having been
7    previously duly sworn, was examined and testified
8    further as follows:
9                          EXAMINATION
10               BY MS. DESILETS:
11          Q    Welcome back, Father Emmanuel.
12          A    Thank you.
13          Q    While we were off the record, did you have
14   any substantive communications with the staff of the
15   SEC?
16          A    No.   But I did want to say that yesterday
17   off the record, I did have a -- I don't think it's
18   substantive at all, but I did just discuss with our
19   transcriptionist, you know, her work and transcribing
20   and so forth, where she used to work, that kind of
21   thing.     I don't think it's substantive, but just in
22   the interest of having full disclosure.
23          Q    Sure.   Sure.   That's not what we would
24   typically consider substantive.     I think you're right
25   about that, but it's fine to summarize just so that
                                                        Page 772
1    already said, I would rather we move along.
2         A     Okay.   There is one new thing then I just
3    wanted to add.
4         Q     Go ahead.
5         A     It's not totally new, but I just wanted to
6    say that in regard to any inaccuracies or completeness
7    or errors of omission, unknown errors of omission, I
8    believe our full disclaimer covers those again on
9    page 24 of Exhibit 17 where we specifically speak to
10   that.
11              We say:   "Lemelson Capital makes no
12   representations, express or implied, as to the
13   accuracy, timeliness or completeness of any such
14   information or with regard to the results obtained
15   from its use."
16              So we -- we certainly I think made an effort
17   to anticipate that there may be errors or inaccuracies
18   despite our best efforts to avoid them.
19        Q     Why did you disclaim the accuracy of your
20   reports?
21       A      Well, at all times when I conduct any
22   research I always aim for absolute accuracy, but it's
23   human nature to make errors.
24        Q     Were these reports accurate to the best of
25   your ability?
                                                         Page 773
1         A      To the best of my knowledge.   To the best of
2    my ability.    To the best of my knowledge.
3         Q      The disclaimer also notes that your opinions
4    are subject to change without notice.
5         A      Yes.
6         Q      Are there opinions in these reports?
7         A      There may be.   I try to keep them as
8    objective as possible, but there may be.
9                I did want to add one other thing I forgot
10   to add earlier, and that is that yesterday you asked
11   me if anyone else had worked on these reports, and I
12   mentioned that Michael Johns edited them, and at least
13   one sentence I was able to attribute to him that we
14   discussed.    But I wanted to add that I do believe I
15   did send all of my reports to counsel for review as
16   well.    So I wouldn't say he contributed to them, but I
17   did ask counsel to review them.
18        Q      Did counsel recommend any changes to your
19   reports?
20       A      I don't recall.   But I -- I have been in the
21   practice of having counsel review all of my work and
22   my annual and interim reports, and almost everything.
23        Q      Did you make any changes to the reports as a
24   result of the advice of counsel?
25       A      I don't recall.   I don't -- I don't think
                                                       Page 774
1    so, but I don't recall.
2          Q    Your disclaimer also notes that you are not
3    undertaking to update the report.
4          A    Yes.
5          Q    But you did update the report several times,
6    didn't you?
7          A    I don't think I changed the existing
8    reports.   I created new reports that were add-ons to
9    it.
10         Q    That were updates to the original report?
11         A    Well, they continued along the same theme
12   and subject.
13         Q    Isn't one of them even called "Update"?
14         A    I believe so.
15         Q    And one is called "Appendix"?
16         A    Yeah, but I don't view them as an update of
17   this report.   I view it as a separate update on the
18   topic.
19         Q    In the course of updating your readers and
20   investors on the topic of Ligand, if you learned that
21   any information or statements or conclusions that you
22   included in your prior reports were inaccurate, would
23   you have corrected them in those later reports?
24         A    Absolutely.
25         Q    Did you do that?
                                                        Page 775
1        A       I don't recall finding any inaccuracies or
2    errors.
3                And earlier when you asked me if I had any
4    substantive statements, comments with members of the
5    SEC, I don't think this is substantive either, but
6    just out of an abundance of caution, I want to say
7    that off the record I did apologize to --
8                -- Ms. Torrico; is that correct?
9                MS. TORRICO:   Yes.
10              THE WITNESS:    -- for what may have come off
11   as a diminutive expression of being your assistant.      I
12   didn't mean it in that sense.     I meant it in a general
13   sense.    I recognize she is a lawyer and a full-time
14   staff member of the SEC.    I don't know if that is
15   substantive, but I did express that.
16              MS. DESILETS:   Thank you.
17              BY MS. DESILETS:
18       Q       If you can turn back to Exhibit 18.    That's
19   the July 3rd, 2014 report.    Page 10 of that report.
20       A      Okay.   Okay, I've found it, page 10.
21       Q       The fourth paragraph under the section
22   "Speculation has no intrinsic value," that first
23   sentence you refer to Ligand engaging in a creative
24   transaction with an affiliate shell company called
25   Viking Therapeutics.
                                                    Page 1008
1                   PROOFREADER'S CERTIFICATE
2
3    In the Matter of:   TRADING IN THE SECURITIES OF
4                        LIGAND PHARMACEUTICALS, INC.
5    Witness:            Gregory Lemelson
6    File Number:        HO-12718-A
7    Date:               July 22, 2016
8    Location:           Washington, D.C.
9
10
11       This is to certify that I, Nicholas Wagner,
12   (the undersigned), do hereby swear and affirm
13   that the attached proceedings before the U.S.
14   Securities and Exchange Commission were held
15   according to the record and that this is the
16   original, complete, true and accurate transcript
17   that has been compared to the reporting or recording
18   accomplished at the hearing.
19
20
21
22   ____________________    ____________________
23   (Proofreader's Name)             (Date)
24
25
